
	
		III
		112th CONGRESS
		2d Session
		S. RES. 619
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2012
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To elect Patrick J. Leahy, a Senator from
		  the State of Vermont, to be President pro tempore of the Senate of the United
		  States.
	
	
		That Patrick J. Leahy, a Senator from
			 the State of Vermont, be, and he is hereby, elected President of the Senate pro
			 tempore.
		
